Citation Nr: 1109396	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-21 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD, on a de novo basis.  

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative joint disease (DJD) of the left knee. 

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected left knee arthralgia with instability.

5.  Entitlement to an evaluation in excess of 20 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine, to include whether a separate rating is warranted for radiculopathy of the left lower extremity.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the VA RO in New York.  The Veteran relocated and the Columbia VA RO is now the agency of original jurisdiction (AOJ).  

In May 2007, the RO assigned a separate 10 percent rating for the service-connected left knee based on painful motion.  38 C.F.R. §§ 4.7, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004).  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his left knee claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board is obligated to construe a claim for an acquired psychiatric disorder liberally and thus, the claim for PTSD has been recharacterized as it appears on the cover page of the instant decision.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board has recharacterized the claim pertaining to the back for reasons set forth in further detail in the REMAND section of the instant decision.

For the reasons stated, the Board finds that new and material evidence has been received to reopen the claim of service connection for a chronic acquired psychiatric condition, including PTSD, but that additional development is necessary regarding the underlying service connection claim.  

Accordingly, the claim of entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD on a de novo basis, and the claim for a rating in excess of 20 percent for the service-connected DDD of the lumbar spine, including a separate rating for radiculopathy of the left lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence.  All relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  A July 2002 rating decision confirmed a previous denial for service connection for PTSD finding no new and material evidence of a verified in service-stressor; the Veteran did not appeal the decision.    

3.  Evidence received since the July 2002 rating decision was not previously submitted to agency decision makers, it is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  

4.  The service-connected DJD of the left knee has not been productive of limitation of flexion to 30 degrees; there is no evidence of limitation of extension. 

5.  The service-connected left knee arthralgia has not been productive of moderate recurrent instability or subluxation. 


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that confirmed a prior denial for service connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).

2.  The evidence received since the final July 2002 rating determination is new and material with regard to the Veteran's claim for service connection for a chronic acquired psychiatric disorder, to include PTSD, and thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).

3.  The criteria for an evaluation in excess of 10 percent for the service-connected DJD of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2010).  

4.  The criteria for an evaluation in excess of 10 percent for the service-connected arthralgia of the left knee with instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

With regard to the claim for new and material evidence, as the Board is reopening the claim and remanding for further development any further discussion of the VCAA is not necessary.

VA complied with notification responsibilities in regards to the Veteran's claim for a higher rating for the service-connected left knee in correspondence sent to the Veteran in May 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was included in this letter.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment and personnel records, post-service VA medical records, and reports of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Claim

In a July 2002 rating action, the RO confirmed a prior denial for the Veteran's claim of service connection for PTSD.  The Veteran did not file a timely appeal in the year following the issuance of that decision.  

The Veteran filed the instant petition to reopen the claim in April 2006.  

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran seeks to reopen his claim of service connection for a chronic acquired psychiatric disorder, including PTSD, last denied by the RO in July 2002.  The record indicates that, in its July 2002 rating decision, the RO denied reopening the claim on the basis that there was still no evidence of a verified in-service stressor.  

Of record at the time of the July 2002 rating decision was the Veteran's service treatment records, which show he reported nervousness, trouble sleeping, depression, and worry on his February 1971 separation report of medical history.  The corresponding physical examination was negative for a psychiatric disorder.  

VA outpatient treatment records dated in January 1984 reveal the Veteran reported bad dreams about Vietnam.  He was diagnosed with generalized anxiety disorder (GAD).  

In a January 1998 report of VA examination, the Veteran denied seeing much combat.  He indicated that he was wounded by rocket and mortar.  The examiner felt the Veteran minimized the affects of his Vietnam service.  The Veteran endorsed nightmares, nervousness, depression, and difficulty concentrating.  He was diagnosed with anxiety disorder with panic attacks and PTSD. 

VA outpatient treatment records dated in November 2001 questioned the diagnosis of PTSD as there were no current reported symptoms or complaints. 

Evidence submitted subsequent to the July 2002 rating decision includes statements and testimony of the Veteran, which contain the following reported stressors: being attacked by snipers; a couple of his unit members died because their chopper was shot down; having to dodge grenades and traps set to blow up his transport; being subject to mortar and rocket attacks nightly while stationed in Long Binh; witnessing a person blown up on a land mine in January or February 1970; his bunker was attacked the first night he landed in Cam Ranh Bay on December 10, 1969; and while picking up his colonel in Saigon, he was ambushed on Highway 1. 

VA outpatient treatment records dated in 2006 contain diagnoses of PTSD.  A PTSD screen in October 2008 was negative.  

The new evidence, to include statements and testimony of the Veteran, as well as the pertinent medical evidence delineated above, contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's disability, i.e. a list of asserted stressors.  Hodge, 155 F.3d at 1363.  

The conflicting information of record as to whether the Veteran currently has PTSD based on a verified stressor since such verification has yet to be undertaken, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.  

Therefore, the claim of service connection for a chronic acquired psychiatric disorder, including PTSD, is deemed to be reopened.  See 38 C.F.R. § 3.156(a).  The matter of entitlement to service connection for an acquired psychiatric disorder to include PTSD on a de novo basis will be further addressed below. 

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2010).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

At the outset, the Board notes the Veteran's service connected left knee has been assigned a 10 percent rating under Diagnostic Code 5257, for subluxation or lateral instability of the knee.  He has also been assigned a 10 percent rating under Diagnostic Codes 5010 and 5260 for painful motion.   In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the left knee is evaluated properly, the Board shall consider the service-connected symptomatology involving the knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the left knee disability does not warrant ratings in excess of the currently assigned 10 percent for instability and 10 percent for painful motion under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7. 

In rating the Veteran's left knee disability, the Board notes that there may be radiographic evidence of arthritis of the left knee; however, under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  Here, review of the evidence shows that flexion has been at worse limited to 120 degrees upon VA examination in March 2009, though it was also accomplished to 135 degrees with pain.  Upon VA examination in May 2006 flexion was to 130 degrees.  VA outpatient treatment records dated between 2005 and 2009 repeatedly found flexion to be full.  This does not meet the criteria established for a 20 percent rating under Diagnostic Code 5260, which would require flexion limited to 30 degrees. 

Extension has repeatedly been full to include upon VA examinations in 2006 and 2009; which does not meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Thus, the criteria do not provide for a rating in excess of 10 percent for limited flexion or an additional separate rating for the left knee disability based on actual limitation of extension.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain experienced in his left knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, even with painful motion and lack of endurance upon VA examination in 2006, the Veteran only had an additional 10 degrees of limitation of motion, which still does not meet the criteria for a 20 percent rating under Diagnostic Code 5260 and is clearly accounted for in the current 10 percent rating as the Veteran's limitation of flexion does not even meet the criteria for even a noncompensable rating under this code section.  38 C.F.R. § 4.71a.  Further, there was no evidence of weakness or incoordination.

Upon VA examination in 2009 there was no pain with extension and the Veteran was able to flex his left knee to 120 degrees before pain set in and then to 135 degrees with pain.  The examiner found no additional limitation of function upon repetitive testing.  

Turning next to disability due to instability, the Board finds that the medical records contain a single entry of mild anterior instability of the left knee.  See VA examination report dated in May 2006.  Thereafter, VA outpatient treatment records dated between 2005 and 2009 repeatedly found the Veteran's left knee to be stable despite a complaint of legs giving way in November 2006.  Varus and valgus stress tests were repeatedly normal.  There has been no current demonstrated instability or subluxation of the left knee, to include upon VA examination in March 2009.  Accordingly, there is no basis for providing an evaluation in excess of the 10 percent rating based on instability under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  38 C.F.R. §  4.71a. 

The Board has noted the Veteran's complaints of pain experienced in his left knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's left knee disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of the left knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259) or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5257 for instability or in excess of 10 percent based on limitation of flexion.  A separate rating is also not warranted for limitation of extension for the Veteran's left knee disability, as the criteria for even a noncompensable evaluation have not been met.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

"Staged" ratings, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Veteran's left knee has not caused frequent periods of hospitalization.  The Veteran is retired.  The Board has found that the rating criteria used to evaluate the Veteran's service-connected left knee reasonably describes his disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a chronic acquired psychiatric disorder, including PTSD, the appeal to this extent is allowed, subject to further development as addressed hereinbelow.

Entitlement to an evaluation in excess of 10 percent for the service-connected DJD of the left knee is denied. 

Entitlement to an evaluation in excess of 10 percent for the service-connected left knee arthralgia with instability is denied.


REMAND

The reopening of the Veteran's claim of service connection for a chronic acquired psychiatric disorder, including PTSD, does not end the Board's inquiry in this case.  Rather, the Board must now consider the merits of the claim.  

However, the Board finds that additional development is necessary prior to a final adjudication of the merits of the Veteran's claim, as well as the claims for a higher rating for the service-connected DDD of the lumbar spine. 

With regard to the claim for PTSD, establishing service connection requires the following:  (1) medical evidence showing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran essentially contends that he has PTSD as the result of traumatic events that occurred while he was on active duty service, to include the following: being attacked by snipers; a couple of his unit members died because their chopper was shot down; having to dodge grenades and traps set to blow up his transport; being subject to mortar and rocket attacks nightly while stationed in Long Binh; witnessing a person blown up on a land mine in January or February 1970; his bunker was attacked the first night he landed in Cam Ranh Bay on December 10, 1969; and while picking up his colonel in Saigon, he was ambushed on Highway 1. 

The stressors delineated above were compiled from statements and testimony of the Veteran.  The Veteran's service personnel records show he served in Vietnam from December 1969 to December 1970.  His military occupational specialty (MOS) was as a supply clerk and light vehicle driver.  He was awarded the Vietnam Service Medal.  VA outpatient treatment records and a January 1998 report of VA examination contain diagnoses of PTSD based on the reported military stressors. 

To date the Veteran's stressors remain unverified.  Upon Remand, a formal request should be made to the United States Army and Joint Services Records Research Center (JSRRC) to assist in verifying the reported in-service stressors.  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2010).  

Finally, even assuming a stressor is verified by JSRRC, there is some question (as discussed above) as to whether there is a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), and as to the sufficiency of the stressor upon which a PTSD diagnosis can be based.  Therefore, the Veteran should be afforded a VA examination and the examiner should be asked whether the Veteran has an acquired psychiatric disability, including PTSD, due to a verified stressor.  

With regard to the claim for an evaluation in excess of 20 percent for DDD of the lumbar spine, a remand is necessary in order to afford the Veteran a VA examination in connection with the claim.  38 U.S.C.A. § 5103A(d).  During the August 2010 Board hearing, the Veteran testified that his symptomatology had worsened, to include radiating pain, difficulty moving, and problems bending.  BVA Transcript at 15.  

The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination in March 2009, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Board would additionally note the Veteran was afforded a peripheral nerves examination in July 2010.  Thereafter, a claim for radiculopathy of the left lower extremity was denied in a July 2010 rating decision.  This matter is actually considered part of the claim for a higher rating for the back as the General Rating Formula for Diseases and injuries of the Spine allow for the evaluation of any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a.  While the matter was adjudicated in a rating decision, a supplemental state of the case (SSOC) was not issued.  Such must be accomplished upon Remand.  38 C.F.R. § 19.31.

Finally, ongoing VA medical records pertinent to the issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Upon Remand, the AMC/RO should ensure that all due process requirements are met.  The AMC/RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records pertinent to the issues.  All information that is not duplicative of evidence already received should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

2.  The Veteran should be provided another opportunity to itemize and provide specific information regarding the stressor events he alleges occurred in service: being attacked by snipers; a couple of his unit members died because their chopper was shot down; having to dodge grenades and traps set to blow up his transport; being subject to mortar and rocket attacks nightly while stationed in Long Binh; witnessing a person blown up on a land mine in January or February 1970; his bunker was attacked the first night he landed in Cam Ranh Bay on December 10, 1969; and while picking up his colonel in Saigon, he was ambushed on Highway 1.  He should be asked to identify to his best memory specific dates (within a 60 day period), locations, names of other people involved, and any additional unit numbers to which he may have been assigned.  

3.  With any additional information provided by the Veteran, and with the evidence already of record, the AMC/RO must prepare a summary of the Veteran's alleged service stressor (or stressors).  This summary must be prepared regardless whether the Veteran provides an additional statement, as requested above.  This summary and a copy of the Veteran's DD 214 and other service personnel records should be sent to the JSRRC with a request for any verifying evidence.  

4.  Thereafter, the Veteran should undergo an additional VA psychiatric examination to clarify whether he has an acquired psychiatric disorder, including PTSD, related to a documented stressor during service or any other incident of military service.  The AMC/RO must specify for the psychiatrist the stressor or stressors which it has determined that the Veteran was verified to have been exposed to in service and the examiner must be instructed to consider only those stressors in determining whether the Veteran has PTSD.

All indicated tests and studies should be performed, and all clinical findings should be reported in detail.  It is essential that the claims file be provided to the psychiatrist for review in conjunction with the examination, together with a copy of this remand.  The examination report is to reflect whether such a review of the claims file was made.  A diagnosis of PTSD under DSM IV criteria should be made or ruled out.  If PTSD is diagnosed, the psychiatrist should identify the independently verifiable in- service stressor(s) supporting the diagnosis.  If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should state whether it is at least as likely as not related to the Veteran's active military service.  Adequate reasons and bases for any opinion rendered must be provided.

5.  After the receipt of any additional medical records requested in accordance with this remand, the RO should schedule a VA orthopedic examination to ascertain the current nature and severity of the Veteran's service connected DDD of the lumbar spine.  If neurological symptomatology is found, and a neurological examination is necessary to assess any neurological symptoms associated with the service-connected condition, one should be provided.  The Veteran's claims folder must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.  All indicated studies should be performed, to include any x-rays or magnetic resonance imaging studies if deemed necessary by the examiner for the evaluation of the Veteran under the rating criteria.

The examiner should provide data as to the range of motion for the lumbar spine, specifically identifying any excursion of motion accompanied by pain.  The examiner should also identify any objective evidence of pain and assess the extent of any pain, and comment on the extent of any incoordination, weakened movement and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or flare-ups (if the Veteran describes flare-ups).  In addition, if applicable, the examiner should quantify the number of weeks of incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the de novo claim for service connection for a chronic acquired psychiatric disorder, including PTSD, and higher rating for the service-connected DDD of the lumbar spine, in light of all pertinent evidence, to include evidence submitted after the December 2009 SSOC was issued, and legal authority.  Adjudication of the claim for a higher evaluation should include specific consideration of whether a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate and whether assignment of a higher rating on an extra- schedular basis is warranted under 38 C.F.R. § 3.321(b)(1).  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The Veteran should be afforded an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

8.  If the benefits sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


